Opinion by
Mr. Justice McCollum,
In this case as in The Commonwealth v. Gelbert, ante, p. 426, just decided, the complaint on which the conviction is based is fatally defective; the foundation will not suport the superstructure. The defect in fhis case is of the same nature as the defect in that, and it consists of the omission from the complaint of a jurisdictional fact. The written complaint in this case fails to show that the acts mentioned in it were committed in Lackawanna county. For reasons given in The Commonwealth v. Gelbert, supra, we overrule the specifications of error.
Judgment affirmed.